DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 – 11, and 13 – 20 are allowed. Claims 3 and 12 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An information processing method, implemented by circuits for implementing functions and applicable to a terminal, a server or any other processing equipment, comprising: receiving a data acquisition task and an acquisition strategy issued by a cloud; analyzing the acquisition strategy, to obtain priority information of acquired data for the data acquisition task; and taking the priority information as an importance degree identifier corresponding to the acquired data, and performing preferential transmission according to the importance degree identifier, comprising: triggering a data acquisition operation and transmitting the acquired data to the cloud in real time, in a case that the priority information is a first priority; or triggering the data acquisition operation, performing data screening on the acquired data through at least one of caching configuration, storage overwriting configuration, and cached data uploading configuration, and transmitting screened data to the cloud, in a case that the priority information is a non-first priority.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, An electronic device, implemented by circuits for implementing functions and applicable to a terminal, a server or any other processing equipment, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to: receive a data acquisition task and an acquisition strategy issued by a cloud; analyze the acquisition strategy, to obtain priority information of acquired data for the data acquisition task; and take the priority information as an importance degree identifier corresponding to the acquired data, and perform preferential transmission according to the importance degree identifier, wherein the instructions are executed by the at least one processor to enable the at least one processor further to: trigger a data acquisition operation and transmit the acquired data to the cloud in real time, in a case that the priority information is a first priority; or trigger the data acquisition operation, perform data screening on the acquired data through at least one of caching configuration, storage overwriting configuration, and cached data uploading configuration, and transmit screened data to the cloud, in a case that the priority information is a non-first priority.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, A non-transitory computer-readable storage medium, implemented by circuits for implementing functions and applicable to a terminal, a server or any other processing equipment, storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer to: receive a data acquisition task 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666